Citation Nr: 1031010	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to November 7, 2006, 
for the grant of service connection for lumbosacral sprain.

2.  Entitlement to an initial rating in excess of 10 percent for 
lumbosacral sprain.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who had active military service from 
September 1999 to December 2003.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The first communication from the Veteran evidencing intent to 
file a claim of service connection for a low back disability was 
received on April 1, 2005, several years after his separation 
from active duty.

2.  Throughout the period of the appeal, lumbosacral sprain has 
been manifested by limitation of forward flexion of the 
thoracolumbar spine to greater than 60 degrees; combined range of 
motion of the thoracolumbar spine has not been limited to 120 
degrees or less; and muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis has not been 
present. 


CONCLUSIONS OF LAW

1.  An effective date of April 1, 2005, is warranted for the 
Veteran's award of service connection for lumbosacral sprain.  38 
U.S.C.A.  §§ 5101, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1, 3.151, 3.155, 3.400 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for lumbosacral sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.71a, General Rating Formula for Diseases, and Injuries of 
the Spine and Formula for Rating Intervertebral Disc Disease on 
the Basis of Incapacitating Episodes (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38  C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that the notice 
requirements of the VCAA applied to all 5 elements of a service 
connection claim (i.e., to include the rating assigned and the 
effective date of award).

As the August 2007 rating decision on appeal granted service 
connection for lumbosacral sprain and assigned a disability 
rating and effective date for the award, statutory notice had 
served its purpose, and its application was no longer required.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 
2008 statement of the case (SOC) and June 2010 supplemental SOC 
(SSOC) provided notice on the "downstream" issues of entitlement 
to an increased initial rating and earlier effective date for 
award.  The Veteran has had ample opportunity to 
respond/supplement the record.  He has not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").

Regarding the duty to assist, the Veteran's service treatment 
records (STRs) and pertinent post-service treatment records have 
been secured.  The RO arranged for VA examinations in 2007 and 
2009; the Veteran reported for these examinations and a review of 
the reports shows them to be thorough and adequate for rating 
purposes.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  

For the above reasons, VA's duty to notify and assist has been 
met.  Accordingly, the Board will address the merits of these 
claims.

II.  Earlier Effective Date

Except as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This rule 
holds true in claims for service connection, except when such 
claim is received within one year after separation from service, 
in which case the effective date of the award is the day 
following separation from service.  38 C.F.R. § 3.400(b)(2)(i).  
A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  

A "claim" or "application" is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  An informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a).  If a formal claim is received within one year 
of an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.

The record shows that in April 2004 the Veteran filed a service 
connection claim for multiple disabilities that did not include a 
low back disability or sciatica.

The record next shows that, in correspondence received on April 
1, 2005, the Veteran stated "I request a service connected 
disability for a back condition and sciatica..."  Such statement 
constitutes an informal claim under 38 C.F.R. § 3.155.

Based on the above, the appropriate date of claim is April 1, 
2005.  Entitlement cannot precede the date of claim (because even 
if entitlement arose prior to the date of claim, the latter of 
the two dates would control).  Thus, the correct effective date 
here is April 1, 2005.  

The Board has reviewed the record to determine whether there are 
any additional informal claims prior to April 1, 2005.  However, 
no such claims are of record.

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits. However, the provisions of 38 C.F.R. § 3.157 
only apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the disability is 
not compensable.  Here, the Veteran's April 2005 claim was not 
pre-dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a basis 
for finding that his claim, be it formal or informal, of 
entitlement to service connection for a low back disability prior 
to April 1, 2005.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33 (1993).

In sum, per the informal claim received April 1, 2005, a grant of 
service connection for a low back disability to that date is 
warranted.  There is no basis for assignment of an effective date 
prior to April 1, 2005, in this case.  



III.  Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for a degenerative disc of the 
lumbar spine pursuant to Diagnostic Code 5237, which is evaluated 
under the general rating formula for diseases and injuries of the 
spine.  

Under the general rating formula, a 10 percent rating is 
warranted where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater than 
85 degrees, or the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees, but not greater than 235 
degrees, or if there is muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal spinal 
contour; or vertebral body fracture with a loss of 50 percent or 
more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

In order to be entitled to the next-higher 20 percent evaluation 
under the general rating formula, the evidence must show forward 
flexion of the thoracolumbar spine greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

Additionally, in evaluating musculoskeletal disabilities, 
consideration must be given to additional functional limitation 
due to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Under Note (1), the rater is instructed to evaluate any 
associated objective
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate diagnostic 
code. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees. 
Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Note (2).  

It is further noted that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis. 

Additionally, Diagnostic Code 5243 provides that intervertebral 
disc syndrome (IVDS) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 10 percent rating applies where 
there are incapacitating episodes having a total duration of at 
least 1 week but less than 2 weeks during the past 12 months.  A 
20 percent rating applies where there are incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  Finally, 
a 60 percent disability rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note (1) to Diagnostic Code 5243 indicates that, for the 
purposes of evaluations under that section, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed 
by a physician and treatment by a physician. 

In this case, a July 2007 VA fee basis examination report notes 
the Veteran's complaints of sciatica, as well as pain and 
stiffness in the low back.  He denied any weakness or 
incapacitation.  During flare-ups he was unable to stand or 
ambulate for any period of time.  On examination, the Veteran's 
gait and posture were within normal limits.  He required no 
assistive devices for ambulation.  Examination revealed no 
evidence of radiating pain on movement.  Muscle spasm was absent.  
There was some tenderness of the paravertebral muscle in the 
lumbar spine.  Straight leg raising test was negative 
bilaterally.  There was no ankylosis of the lumbar spine.  Range 
of motion of the thoracolumbar spine was as follows: 90 degrees 
of flexion with pain at 30 degrees; 30 degrees of extension with 
pain at 20 degrees; lateral rotation to 30 degrees bilaterally; 
and lateral flexion to 30 degrees bilaterally.  The examiner 
stated that there was no additional limitation of motion after 
repetitive use.  There were no signs of intervertebral disc 
syndrome.  Neurological examination was within normal limits.  X-
ray findings were within normal limits.  

In a May 2008 statement, the Veteran indicated that he owned a 
property service business and was unable to take time off of work 
during the summer months to report for an examination because 
work was too busy.  He further indicated that he did the labor, 
estimating and billing for the business.

During a March 2009 VA examination, the Veteran complained of 
back pain and stiffness.  He denied any worsening fatigue, lack 
of endurance or weakness.  He denied any additional loss of 
function during flare-ups.  He denied any back surgeries and did 
not use any braces or supports.  He reported having some problems 
doing yard work and snow plowing.  He also described difficulty 
with prolonged walking and standing.  Otherwise, he was very 
active and worked out regularly (including lifting weights and 
running).  He stated that he never became incapacitated and his 
pain never forced him to be absent from any job.  

On examination, gait was normal.  No spasm, atrophy, or guarding 
was noted.  Active range of motion of the thoracolumbar spine was 
as follows: 90 degrees of flexion; 30 degrees of extension; 
lateral rotation to 45 degrees bilaterally; and lateral flexion 
to 30 degrees bilaterally.  The examiner stated that there was no 
additional limitation of motion due to pain or after repetitive 
use.  Neurological examination was within normal limits.  The 
Veteran reported that he owned his own landscaping business and 
employed six or seven people; they were very busy.  He denied 
losing any time from work in the past year.

Based on the foregoing, the Board finds that the evidence does 
not show that the Veteran's low back disorder has been manifested 
by symptomatology that more nearly approximates the criteria for 
the next higher rating, that is, 20 percent under the General 
Rating Formula for Diseases and Injuries of the Spine, at any 
point during the appeal period.  For the period of the appeal, 
there is no indication that thoracolumbar flexion has been 
limited to 60 degrees or less, even considering additional 
limitation of function due to factors such as pain, weakness, and 
fatigability.  Indeed, both VA examinations expressly noted that 
there was no additional limitation of motion with repetition.  
Furthermore, combined range of motion has been well in excess of 
120 degrees.  Spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis has not been present.  
Moreover, there is no basis for rating neurological symptoms 
separately since such pathology is not shown.   

Significantly Diagnostic Code 5243 (for intervertebral disc 
syndrome) does not apply, as the evidence does not show such 
pathology (incapacitating episodes).

Additionally, the Board has taken into consideration the 
Veteran's complaints.  However, the percentage rating assigned 
represents as far as can practicably be determined, the average 
impairment in earning capacity resulting from the lumbosacral 
sprain and its residual condition in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability (see 38 C.F.R. § 4.1).  In this 
case, it does not appear that the lumbosacral sprain has had more 
than a slight impact on his ability to work.  Moreover, while 
some limitations have been noted, such as problems with yard 
work, he has continued to be active in his daily life, and 
engages in weightlifting and running.  In conclusion, a higher 
rating is not justified.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2009).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 9 
Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder. Moreover, the evidence 
does not demonstrate other related factors.  Therefore, referral 
for extraschedular consideration in this case is not in order. 




ORDER

An effective date of April 1, 2005, for the grant of service 
connection for lumbosacral sprain is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

An initial rating in excess of 10 percent for lumbosacral sprain 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


